Title: From George Washington to John Beale Bordley, 13 April 1795
From: Washington, George
To: Bordley, John Beale


          
            Dr Sir,
            Philada April 13th 1795
          
          A double sett of Youngs Annals was sent to me sometime ago, by that Gentleman, without his mentioning for whom the dupli[c]ates were intended. taking it for granted however that they were meant to be presented to the Agricultural Society of this City, and understanding that you are Vice-President thereof—I take the liberty of committing them to your care for the use of the said Society.
          I also send for the information, and such other uses as the Society may think proper to make of it Maunsell’s experimts on the culture of Potatoes from the shoots. With very great esteem & regd I am—Dr Sir yrs &c. &ca
        